      Case 4:18-cr-00575 Document 173 Filed on 08/20/19 in TXSD Page 1 of 22



                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

 UNITED STATES OF AMERICA,            §      Case 4:18-cr-00575
                                      §
        Plaintiff,                    §
                                      §
 v.                                   §
                                      §
 JACK STEPHEN PURSLEY,                §
                                      §
        Defendant.                    §

                DEFENDANT’S AMENDED PROPOSED JURY INSTRUCTIONS

        Defendant, through undersigned counsel, submits the following Proposed Jury

Instructions.


                                       Respectfully submitted,

                                       /s/ Victor D. Vital
                                       Victor D. Vital
                                       State Bar Number 00794798
                                       S.D. Texas Bar Number 25730
                                       Alicia M. Barrs
                                       State Bar Number 24109620
                                       S.D. Texas Bar Number 3438290
                                       BARNES & THORNBURG LLP
                                       2121 N. Pearl Street, Suite 700
                                       Dallas, TX 75201-2469
                                       Telephone: (214) 258-4200
                                       Facsimile: (214) 258-4199
                                       victor.vital@btlaw.com
                                       abarrs@btlaw.com

                                       Nicole Therese LeBoeuf
                                       State Bar Number 00791091
                                       S.D. Texas Bar Number 29595
                                       LEBOEUF LAW PLLC
                                       325 N. St. Paul, Ste. 3400
                                       Dallas, TX 75201
                                       Telephone: (214) 624-9803
                                       Facsimile: (214) 602-4353
                                       nicole@leboeuflaw.com


                                     Page 1 of 22
    Case 4:18-cr-00575 Document 173 Filed on 08/20/19 in TXSD Page 2 of 22



                                             Seth H. Kretzer
                                             State Bar Number 24043764
                                             S.D. Texas Bar Number 680773
                                             LAW OFFICES OF SETH KRETZER
                                             440 Louisiana Street, Suite 1440
                                             Houston, TX 77002
                                             Telephone: (713) 775-3050
                                             Facsimile: (713) 929-2019
                                             seth@kretzerfirm.com

                                             Attorneys for Defendant Jack Stephen Pursley



                               CERTIFICATE OF SERVICE

       I certify that on August 20, 2019, a copy of this document was served on all counsel of

record through filing on the ECF System.

                                             /s/ Victor D. Vital
                                             Victor D. Vital




                                           Page 2 of 22
    Case 4:18-cr-00575 Document 173 Filed on 08/20/19 in TXSD Page 3 of 22



                          PROPOSED JURY INSTRUCTION NO. 1

    PRESUMPTION OF INNOCENCE, PROOF BEYOND A REASONABLE DOUBT

Proof beyond a reasonable doubt is evidence that is so convincing that you would be willing to
have other people act on it without hesitation in the most important of your own affairs. Remember,
Pursley is innocent, and he remains innocent unless the government proves its charges. All
reasonable doubts benefit Pursley and he must prove nothing. For Pursley to be found not guilty,
you need to decide only that the government failed to prove the charge beyond a reasonable doubt.
The presumption of innocence requires a verdict of not guilty if the government has not actually
proved its charge.

The law does not require Pursley to prove his innocence or to produce any evidence at all.



Authority: United States v. David A. Montgomery, Bridget M. Montgomery, No. 12-20741 (S.D.
Tex. Mar. 28, 2014).




                                           Page 3 of 22
    Case 4:18-cr-00575 Document 173 Filed on 08/20/19 in TXSD Page 4 of 22



                         PROPOSED JURY INSTRUCTION NO. 2

                               TAX EVASION 26 U.S.C. § 7201

Title 26, United States Code, Section 7201, makes it a crime for anyone willfully to attempt to
evade or defeat the payment of any federal income tax.

For you to find the defendant guilty of this crime, you must be convinced that the government has
proved each of the following beyond a reasonable doubt:

       First: That there exists a substantial tax deficiency owed by the defendant to the Internal
       Revenue Service, as charged;

       Second: That the defendant committed at least one affirmative act to evade or defeat
       assessment or payment of the income tax[es] owed. An affirmative act includes any
       conduct the likely effect of which would be to mislead or conceal; and

       Third: That the defendant acted willfully, that is, the law imposed a duty on the defendant,
       the defendant knew of that duty, and the defendant voluntarily and intentionally violated
       that duty.



Authority: Fifth Circuit Pattern Jury Instruction 2.101 - Tax Evasion United States v. Miller, 588
F.3d 897, 907 (5th Cir. 2009); United States v. Nolen, 472 F.3d 362, 377 (5th Cir. 2006); see also
Kawashima v. Holder, 132 S. Ct. 1166, 1174 (2012); Boulware v. United States, 128 S. Ct. 1168
(2008); Sansone v. United States, 85 S. Ct. 1004, 1010 (1965).




                                          Page 4 of 22
    Case 4:18-cr-00575 Document 173 Filed on 08/20/19 in TXSD Page 5 of 22



                         PROPOSED JURY INSTRUCTION NO. 3

                                   TAX DUE AND OWING

Accordingly, there must be a substantial tax deficiency meaning the government must prove taxes
are actually owed beyond a reasonable doubt.



Authority: Boulware v. United States, 128 S. Ct. at 1172, 1178 (2008); United States v. Miller,
588 F.3d 897, 907 (5th Cir. 2009); United States v. Masat, 896 F.2d 88, 97 (5th Cir. 1990); United
States v. Parr, 509 F.2d 1381, 1385-86 (5th Cir. 1975).




                                          Page 5 of 22
    Case 4:18-cr-00575 Document 173 Filed on 08/20/19 in TXSD Page 6 of 22



                          PROPOSED JURY INSTRUCTION NO. 4

    ESSENTIAL ELEMENTS OF OFFENSE WHEN CONSPIRACY IS COMPLETE

Four essential elements are required to be proved in order to establish the offense of conspiracy
charged in the indictment:

       First: That the conspiracy described in the indictment was willfully formed, and was
       existing at or about the time alleged;

       Second: That the accused willfully became a member of the conspiracy;

       Third: That one of the conspirators thereafter knowingly committed at least one of the
       overt acts charged in the indictment, at or about the time and place alleged; and

       Fourth: That such overt act was knowingly done in furtherance of some object or purpose
       of the conspiracy, as charged.

If the jury should find beyond a reasonable doubt from the evidence in the case that existence of
the conspiracy charged in the indictment has been proved, and that during the existence of the
conspiracy, one of the overt acts alleged was knowingly done by one of the conspirators in
furtherance of some object or purpose of the conspiracy, then proof of the conspiracy offense
charged is complete; and it is complete as to every person found by the jury to have been willfully
a member of the conspiracy at the time the overt act was committed, regardless of which of the
conspirators did the overt act.



Authority: United States v Falcone (1940) 311 US 205, 85 L. Ed. 128, 61 S. Ct. 204; Complete
Manual of Criminal Forms 3d | August 2018 Update, F. Lee Bailey, Kenneth J. Fishman.




                                           Page 6 of 22
     Case 4:18-cr-00575 Document 173 Filed on 08/20/19 in TXSD Page 7 of 22



                           PROPOSED JURY INSTRUCTION NO. 5

                  CONSPIRACY TO COMMIT OFFENSE 18 U.S.C. § 371

Title 18, United States Code, Section 371, makes it a crime for anyone to conspire with someone
else to commit an offense against the laws of the United States.

The defendant is charged with conspiring to evade taxes.

A “conspiracy” is an agreement between two or more persons to join together to accomplish some
unlawful purpose. It is a kind of “partnership in crime” in which each member becomes the agent
of every other member.

For you to find the defendant guilty of this crime, you must be convinced that the government has
proved each of the following beyond a reasonable doubt:

       First: That the defendant and at least one other person made an agreement to commit the
       crime of tax evasion as charged in the indictment;

       Second: That the defendant knew the unlawful purpose of the agreement and joined in it
       willfully, that is, with the intent to further the unlawful purpose; and

       Third: That one of the conspirators during the existence of the conspiracy knowingly
       committed at least one of the overt acts described in the indictment, in order to accomplish
       some object or purpose of the conspiracy.

One may become a member of a conspiracy without knowing all the details of the unlawful scheme
or the identities of all the other alleged conspirators. If a defendant understands the unlawful nature
of a plan or scheme and knowingly and intentionally joins in that plan or scheme on one occasion,
that is sufficient to convict him for conspiracy even though the defendant had not participated
before and even though the defendant played only a minor part.

The government need not prove that the alleged conspirators entered into any formal agreement,
nor that they directly stated between themselves all the details of the scheme. Similarly, the
government need not prove that all of the details of the scheme alleged in the indictment were
actually agreed upon or carried out. Nor must it prove that all of the persons alleged to have been
members of the conspiracy were such, or that the alleged conspirators actually succeeded in
accomplishing their unlawful objectives.

Mere presence at the scene of an event, even with knowledge that a crime is being committed, or
the mere fact that certain persons may have associated with each other, and may have assembled
together and discussed common aims and interests, does not necessarily establish proof of the
existence of a conspiracy. Also, a person who has no knowledge of a conspiracy, but who happens
to act in a way which advances some purpose of a conspiracy, does not thereby become a
conspirator.




                                            Page 7 of 22
    Case 4:18-cr-00575 Document 173 Filed on 08/20/19 in TXSD Page 8 of 22



Authority: Fifth Circuit Pattern Jury Instruction 2.15A – Conspiracy United States v. Njoku, 737
F.3d 55, 63-66 (5th Cir. 2013); United States v. Brooks, 681 F.3d 678, 698 (5th Cir. 2012)
(discussing this instruction); United States v. Coleman, 609 F.3d 699, 704 (5th Cir. 2010); United
States v. Peterson, 244 F.3d 385, 389 (5th Cir. 2001); United States v. Richards, 204 F.3d 111,
208 (5th Cir. 2000); and United States v. Soape, 169 F.3d 257, 264 (5th Cir. 1999).




                                          Page 8 of 22
    Case 4:18-cr-00575 Document 173 Filed on 08/20/19 in TXSD Page 9 of 22



                          PROPOSED JURY INSTRUCTION NO. 6

                                   INTENT - CONSPIRACY

Guilt must originate with an intent on the part of the Defendant to commit the crime and such
intent must appear from his own acts and conduct. If you have a reasonable doubt as to the intent
of the Defendant to commit the crime charged, you must return a verdict of not guilty.

In determining the question of knowledge or intent on the part of the Defendant, you must ascertain
and determine his state of mind from the evidence. If you have a reasonable doubt as to such intent
or knowledge on the part of the Defendant, you must return a verdict of not guilty as to the
Defendant.



Authority: F. Lee Bailey, Kenneth J. Fishman, Part 13. Charging and Sequestering Jury, Chapter
83. Elements of the Crime.




                                           Page 9 of 22
    Case 4:18-cr-00575 Document 173 Filed on 08/20/19 in TXSD Page 10 of 22



                          PROPOSED JURY INSTRUCTION NO. 7

                    PROOF OF MEMBERSHIP IN THE CONSPIRACY

One may become a member of a conspiracy without full knowledge of all the details of the
conspiracy. On the other hand, a person who has no knowledge of a conspiracy, but happens to act
in a way which furthers some object or purpose of the conspiracy, does not thereby become a
conspirator.

Before the jury may find that the Defendant, or any other person, has become a member of a
conspiracy, the evidence in the case must show beyond a reasonable doubt that the conspiracy was
knowingly formed, and that the Defendant, or other person who is claimed to have been a member,
willfully participated in the unlawful plan, with the intent to advance or further some object or
purpose of the conspiracy.

To act or participate willfully means to act or participate voluntarily and intentionally, and with
specific intent to do something the law forbids, or with specific intent to fail to do something the
law requires to be done; that is to say, to act or participate with the bad purpose either to disobey
or to disregard the law. So, if the Defendant, or any other person, with understanding of the
unlawful character of a plan, knowingly encouraged, advised or assisted, for the purpose of
furthering the undertaking or scheme, he thereby became a willful participant—a conspirator.

In determining whether a conspiracy existed, the jury should consider the actions and declarations
of all of the alleged participants. However, in determining whether a particular defendant was a
member of the conspiracy, if any, the jury should consider only his acts and statements. He cannot
be bound by the acts or declarations of other participants until it is established that a conspiracy
existed, and that he was one of its members.

If you find that the Defendant committed some overt act, but you find that there is no substantial
evidence connecting him with the unlawful agreement, you must find him not guilty.

Once the conspiracy is ended, whether by failure, success or arrest, admissions made by the other
Defendants or alleged co-conspirators are incompetent as against the Defendant, and you are
instructed to disregard and ignore such admissions.

You are instructed that you may not consider against the Defendant any act or declaration or
statement made by his co-defendant out of his presence as tending in any manner to establish his
guilt, unless you first find that the following situations exist:

       that the act, declaration or statement was made during the existence of the alleged
       conspiracy;

       that the act, statement or declaration was done or made in furtherance of the object of the
       conspiracy; and

       that the Defendant is himself shown to have been a member of the conspiracy by his own
       acts and statements.



                                           Page 10 of 22
    Case 4:18-cr-00575 Document 173 Filed on 08/20/19 in TXSD Page 11 of 22



If any of the three situations do not exist, then you may not consider acts and declarations of alleged
co-conspirators against the Defendant.

You are instructed that suspicion, however strong, is never proof under our concept of law and you
may not substitute suspicion for evidence. Any inference of participation in this conspiracy cannot
be made from the mere association between the Defendants.

Mere presence at the scene of an event, knowledge that a crime is being committed, or association
with people involved in a crime does not necessarily establish a conspiracy. You must find a
defendant to have been an active participant rather than a knowing spectator.

In order to find a defendant guilty of conspiracy, you must find beyond a reasonable doubt that he
actively participated in the conspiracy. Mere knowledge of an illegal act on the part of an alleged
co-conspirator is insufficient proof of guilt.



Authority: Complete Manual of Criminal Forms 3d | August 2018 Update, F. Lee Bailey,
Kenneth J. Fishman; United States v. David A. Montgomery, Bridget M. Montgomery, No. 12-
20741 (S.D. Tex. Mar. 28, 2014).




                                            Page 11 of 22
    Case 4:18-cr-00575 Document 173 Filed on 08/20/19 in TXSD Page 12 of 22



                         PROPOSED JURY INSTRUCTION NO. 8

                                         OVERT ACT

In order to sustain its burden of proof under Count 1 of the Indictment, the Government must prove
beyond a reasonable doubt that one of the members of the alleged conspiracy or agreement
knowingly performed at least one overt act and that this overt act was performed during the
existence or life of the conspiracy and was done to somehow further the goal(s) of the conspiracy
or agreement.

The term “overt act” means some type of outward, objective action performed by one of the parties
to or one of the members of the agreement or conspiracy which evidences that agreement.

You must unanimously agree that the same overt act(s) was committed.

Proof beyond a reasonable doubt of an agreement between two or more defendants to violate the
laws of the United States, together with proof of the commission of one or more of the overt acts
alleged by the indictment to be in furtherance of that agreement, will not warrant your conviction
of such defendants who so agreed, unless you are further convinced, beyond a reasonable doubt,
that the overt act proved was an act which in fact was intended to accomplish the object of the
conspiracy. The fact that an act is alleged in the indictment to be an act in furtherance of a
conspiracy is insufficient. The purpose of the overt act must be proved, not merely alleged.

In considering the conspiracy counts, you are instructed that a conspiracy cannot be proved merely
by proof, beyond a reasonable doubt, that one of the overt acts alleged in fact occurred. A
conspiracy is an agreement or design by two or more persons to violate some law of the United
States. An overt act is an act done to accomplish that design. Both must be proved beyond a
reasonable doubt.



Authority: 18 USC § 371, Manual of Model Criminal Jury Instructions (8th Circuit) § 5.06D;
Complete Manual of Criminal Forms 3d | August 2018 Update, F. Lee Bailey, Kenneth J.
Fishman; United States v Falcone (1940) 311 US 205, 85 L. Ed. 128, 61 S. Ct. 204; 2 Fed. Jury
Prac. & Instr. § 31.07 (5th ed.).




                                          Page 12 of 22
   Case 4:18-cr-00575 Document 173 Filed on 08/20/19 in TXSD Page 13 of 22



                         PROPOSED JURY INSTRUCTION NO. 9

                               STATUTE OF LIMITATIONS

For you to find the defendant guilty, the government must prove beyond a reasonable doubt that
the offense charged was committed within 6 years of the indictment.



Authority: 26 U.S.C. § 6531 United States v. Williams, 684 F.2d 296, 299 (4th Cir. 1982); United
States v. Grammatikos, 633 F.2d 1013, 1022 (2d Cir. 1980); United States v. Cianchetti, 315 F.2d
584 (2d Cir. 1963); Toussie v. United States, 397 U.S. 112, 114 (1970); United States v. Dandy,
998 F.2d 1344, 1355 (6th Cir. 1993).




                                         Page 13 of 22
    Case 4:18-cr-00575 Document 173 Filed on 08/20/19 in TXSD Page 14 of 22



                          PROPOSED JURY INSTRUCTION NO. 10

                                          GOOD FAITH

Good faith is a defense to willfulness, even if that good faith belief is objectively unreasonable. If
you find that Pursley acted in good faith, you must acquit Pursley because his good faith is
inconsistent with his having the intent to defraud or violate the law.

Pursley, of course, does not have to prove his good faith, since he does not have to prove anything.
If the government established beyond a reasonable doubt that Pursley acted with specific intent to
defraud, then Pursley could not have had good faith.

If Pursley believed in good faith that what he was doing followed the tax law, he would not have
criminal intent.



Authority: United States v. David A. Montgomery, Bridget M. Montgomery, No. 12-20741 (S.D.
Tex. Mar. 28, 2014); United States v. Masat, 948 F.2d 923, 931 n.15 (5th Cir. 1991); United States
v. Doyle, 956 F.2d 73, 75-76 (5th Cir. 1992); United States v. Wisenbaker, 14 F.3d 1022, 1025
(5th Cir. 1994); United States v. Simkanin, 420 F.3d 397, 410 (5th Cir. 2005); Cheek v. United
States, 111 S. Ct. 604, 609-13 (1991); United States v. Burton, 737 F.2d 439 (5th Cir. 1984), 440.




                                           Page 14 of 22
    Case 4:18-cr-00575 Document 173 Filed on 08/20/19 in TXSD Page 15 of 22



                          PROPOSED JURY INSTRUCTION NO. 11

               GOOD FAITH RELIANCE ON COUNSEL/TAX PREPARER

One element that the government must prove beyond a reasonable doubt is that the defendant had
the unlawful intent to defraud. Evidence that the defendant in good faith followed the advice of
counsel or tax return preparer(s) would be inconsistent with such an unlawful intent. Unlawful
intent has not been proved if the defendant, before acting, made full disclosure of all material facts
to an attorney and/or CPA, received the attorney’s and/or CPA’s advice as to the specific course
of conduct that was followed, and reasonably relied on that advice in good faith.

In order to rely on a good faith defense, the defendant must in fact have some “belief,” either that
his own understanding was correct or that he in good faith relied on the tax advice of a qualified
tax professional.

Under certain circumstances, reliance on a qualified tax preparer is an affirmative defense to a
charge of willful filing of a false tax return.



Authority: Manual of Model Criminal Jury Instructions for the Ninth Circuit (2010 ed.) § 5.9.
United States v. Bishop, 291 F.3d 1100 (9th Cir. 2002); United States v. Wilson, 887 F.2d 69, 73
(5th Cir. 1989); United States v. Masat, 948 F.2d 923, 930 (5th Cir. 1991); United States v. Loe,
248 F.3d 449, 469 (5th Cir. 2001); United States v. Charroux, 3 F.3d 827, 831 (5th Cir. 1993).




                                           Page 15 of 22
    Case 4:18-cr-00575 Document 173 Filed on 08/20/19 in TXSD Page 16 of 22



                          PROPOSED JURY INSTRUCTION NO. 12

                                    INCOME TAX EVASION

All counts of the indictment involve the two elements of having been knowingly and willfully
done. Each of these elements must be established by the same degree of proof as every other
element, that is, beyond a reasonable doubt, without regard as to whether the Defendant did in fact
do the acts charged. Under the statute involved in this proceeding it is necessary, therefore, before
you can find the Defendant guilty as to any count, as I have indicated, to find also beyond a
reasonable doubt that he violated the law knowingly and willfully.

The word “willfully,” as used in the statute and in each count, is an element of the charged offense
different from intent and requires more specific proof.

Willfulness is also different from neglect. Negligence, even gross negligence, is not willfulness.

Willfulness means an intentional, conscious doing of the act prohibited, that is, intending the result
which actually came to pass without any ground for believing that it was lawful; or conduct marked
by a careless disregard as to whether it was lawful or not; or deliberate unwillingness to discover
and obey the law. Put differently, it means an act done stubbornly, deliberately and/or perversely,
with a bad purpose and evil intent and without regard to what the law provides.



Authority: Manual of Model Criminal Jury Instructions (8th Circuit) § 6.26.7203, Complete
Manual of Criminal Forms 3d | August 2018 Update, F. Lee Bailey, Kenneth J. Fishman.




                                           Page 16 of 22
    Case 4:18-cr-00575 Document 173 Filed on 08/20/19 in TXSD Page 17 of 22



                         PROPOSED JURY INSTRUCTION NO. 13

                                           WILLFUL

Pursley must be found to have acted knowingly and willfully. The word “willfully,” as that term
has been used from time to time in these instructions, means that the act was committed voluntarily
and purposely, with the specific intent to do something the law forbids; that is to say, with bad
purpose either to disobey or disregard the law.

“Willfully” connotes a higher degree of criminal intent than knowingly. “Knowingly” means that
an act was done voluntarily and not because of mistake or accident.

“Willfully” means an act was done with a conscious purpose to violate the law.



Authority: 5th Circuit Pattern Jury Instructions 1.38 “Willfully” Cheek v. United States, 111 S.
Ct. 604, 609-11 (1991); United States v. Pomponio, 97 S. Ct. 22, 23-24 (1976), and United States
v. Bishop, 93 S. Ct. 2008, 2017 (1973); United States v. Miller, 588 F.3d 897 (5th Cir. 2009);
United States v. David A. Montgomery, Bridget M. Montgomery, No. 12-20741 (S.D. Tex. Mar.
28, 2014).




                                          Page 17 of 22
    Case 4:18-cr-00575 Document 173 Filed on 08/20/19 in TXSD Page 18 of 22



                         PROPOSED JURY INSTRUCTION NO. 14

                        ACCOMPLICE—INFORMER—IMMUNITY

The testimony of an alleged accomplice, and/or the testimony of one who provides evidence
against a defendant as an informer for pay, for immunity from punishment, or for personal
advantage or vindication, must always be examined and weighed by the jury with greater care and
caution than the testimony of ordinary witnesses. You, the jury, must decide whether the witness’s
testimony has been affected by these circumstances, by the witness’s interest in the outcome of the
case, by prejudice against the defendant, or by the benefits that the witness has received either
financially or as a result of being immunized from prosecution. You should keep in mind that such
testimony is always to be received with caution and weighed with great care.

You should never convict any defendant upon the unsupported testimony of such a witness unless
you believe that testimony beyond a reasonable doubt.



Authority: Fifth Circuit Pattern Jury Instructions 1.14; United States v. Ordonez, 286 F. App’x
224, 237 (5th Cir. 2008); United States v. Zavala, 541 F.3d 562, 578 (5th Cir. 2008); United States
v. Garcia Abrego, 141 F.3d 142, 153 (5th Cir. 1998); United States v. Goff, 847 F.2d 149, 161 n.13
(5th Cir. 1988); United States v. D’Antignac, 628 F.2d 428, 435 n.10 (5th Cir. 1980); Wilkerson v.
United States, 591 F.2d 1046 (5th Cir. 1979).




                                          Page 18 of 22
    Case 4:18-cr-00575 Document 173 Filed on 08/20/19 in TXSD Page 19 of 22



                         PROPOSED JURY INSTRUCTION NO. 15

                            FIFTH AMENDMENT PRIVILEGE

Pursley not having testified must not be used against him, considered by you at all, or even be
discussed in your deliberations. The law does not require him to prove his innocence or to produce
any evidence at all. Pursley must not pay any court-imposed price being deposed in a civil action
but refusing to testify at his criminal trial.




Authority: United States v. David A. Montgomery, Bridget M. Montgomery, No. 12-20741 (S.D.
Tex. Mar. 28, 2014); Hinojosa v. Butler, 547 F.3d 285, 291 (5th Cir. 2008).




                                          Page 19 of 22
   Case 4:18-cr-00575 Document 173 Filed on 08/20/19 in TXSD Page 20 of 22



                       PROPOSED JURY INSTRUCTION NO. 16

                             SCOPE OF THE INDICTMENT

Pursley is not on trial for anything he may have done other than those acts described in the
indictment.




Authority: United States v. David A. Montgomery, Bridget M. Montgomery, No. 12-20741 (S.D.
Tex. Mar. 28, 2014).




                                       Page 20 of 22
    Case 4:18-cr-00575 Document 173 Filed on 08/20/19 in TXSD Page 21 of 22



                          PROPOSED JURY INSTRUCTION NO. 17

                            WEIGHT OF WITNESS TESTIMONY

How much of a witness’s testimony you believe and how much weight you give to that testimony
is solely your discretion. Among the things you should consider in weighing testimony are the
witness’s:

   1. Relationship to the parties,

   2. Opportunity to know about the facts,

   3. Interest in the outcome of the case,

   4. Manner of testifying,

   5. Candor, fairness, and intelligence, and

   6. Being supported or contradicted by other evidence.

You may accept or reject the testimony of a witness in whole or in part. Someone who testifies
against Pursley:

   1. For immunity from punishment,

   2. As a paid informant,

   3. For personal advantage,

   4. For vindication, or

   5. As an alleged accomplice,

is personally interested in the outcome of the case. His/her testimony must always be examined
with great caution. You must decide whether the witness’ testimony has been influenced by those
circumstances.

A witness may be discredited by evidence that (a) the witness testified falsely about a material
matter, or (b) at some other time the witness said or did something, or failed to say or do something,
inconsistent with the testimony he/she gave at this trial.




Authority: United States v. David A. Montgomery, Bridget M. Montgomery, No. 12-20741 (S.D.
Tex. Mar. 28, 2014).


                                           Page 21 of 22
    Case 4:18-cr-00575 Document 173 Filed on 08/20/19 in TXSD Page 22 of 22



                         PROPOSED JURY INSTRUCTION NO. 18

                                    SUMMARY EXHIBITS

Some of the exhibits and testimony were summaries and charts of papers and other information
that are in evidence. If your recollection of the evidence is different from a summary, please rely
on your recollection.




Authority: United States v. David A. Montgomery, Bridget M. Montgomery, No. 12-20741 (S.D.
Tex. Mar. 28, 2014).




                                          Page 22 of 22
